Citation Nr: 1410471	
Decision Date: 03/13/14    Archive Date: 03/20/14

DOCKET NO.  10-26 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a disability rating in excess of 50 percent for posttraumatic stress disorder (PTSD) with depressive disorder, to include entitlement to a total disability rating based on individual unemployability (TDIU) due to the disability.

2.  Entitlement to a disability rating in excess of 20 percent for diabetes mellitus type II with impotence and bilateral diabetic retinopathy.  

3.  Entitlement to TDIU based on all service-connected disabilities prior to December 14, 2010.  


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to May 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and the VA RO in Winston-Salem, North Carolina.  The RO in Winston-Salem is currently the Agency of Original Jurisdiction.  

The record reflects that the Veteran initially requested a hearing before the Board, but that request was withdrawn in September 2011.  In addition, in a VA Form 9 submitted in December 2013 the Veteran confirmed that he did not desire a Board hearing.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  


REMAND

Initially, the Board notes that the ratings for the Veteran's neuropathy of the lower extremities were addressed in the statement of the case(SOC) issued in May 2010.  The RO thereafter interpreted the VA Form 9 submitted in response to the SOC as excluding the neuropathy issues from the Veteran's appeal.  It is not clear to the Board that the Veteran intended to exclude those issues from his appeal.  In this regard, the Board notes that the Veteran checked the box indicating that he was limiting his appeal and indicated that he was only appealing the first two issues listed in the SOC, but he also indicated that he was appealing the rating for diabetes mellitus with peripheral neuropathy.  Therefore, the originating agency should seek clarification from the Veteran concerning whether he intended to include the neuropathy of his lower extremities in his appeal.

The Veteran submitted a claim for TDIU based on all of his service-connected disabilities in October 2010.  The RO by a March 2011 decision granted service connection for ischemic heart disease effective from January 30, 2003, and assigned a 100 percent disability rating for ischemic heart disease effective from December 14, 2010.  In an August 2013 decision, the RO noted that the Veteran's TDIU claim was barred by the 100 percent schedular benefit grant effective from December 14, 2010, and then denied TDIU for the period prior to December 14, 2010.  The Board construes a VA Form submitted by the Veteran in December 2013 as a notice of disagreement (NOD) with the denial of TDIU for the period prior to December 14, 2010.  The Veteran has not been provided an SOC in response to this NOD.  The U. S. Court of Appeals for Veterans Claims has held that where an NOD has been filed with regard to an issue, and an SOC has not been issued, the appropriate Board action is to remand the issue to the RO for issuance of an SOC.  Manlincon v. West, 12 Vet. App. 238   (1999).  This must be accomplished on remand.

In the December 2013 VA Form 9, the Veteran also specifically contended that he was unemployable due to his service-connected psychiatric disability.  The Board notes that a claim for a TDIU based solely on the Veteran's service-connected psychiatric disability has not been adjudicated by the RO.  According to the VA General Counsel, the question of TDIU entitlement may be considered as a component of an appealed increased rating claim if the TDIU claim is based solely upon the disability or disabilities which are the subject of the increased rating claim.  See VAOGCPREC 6-96.  In this case, the Veteran has raised TDIU issue based solely on the service-connected psychiatric disability at issue in this appeal.  Therefore, the Board has jurisdiction over the claim; however, further development is required before the Board decides the claim.  Specifically, the Veteran must be provided appropriate notice regarding the claim of entitlement to a TDIU based on the service-connected psychiatric disability.  In addition, as discussed below, further development of the medical evidence is required.

During the pendency of the claims, the Veteran was afforded VA examinations addressing his psychiatric disability in September 2009 and March 2012.  He was afforded VA examinations addressing his diabetes mellitus and associated neuropathy in September 2009, December 2010, and March 2012.  However, these examiners did not adequately address the impact of the disabilities on employability.  Additional examinations are therefore in order.  

Accordingly, the case is REMANDED to the RO or the Appeals Management Center (AMC) in Washington, D.C. for the following actions:

1.  Request the Veteran to clarify whether he intended to include in his appeal the issues of entitlement to a rating in excess of 10 percent for neuropathy of the right lower extremity and entitlement to a rating in excess of 10 percent for neuropathy of the left lower extremity.  Respond appropriately to any clarification received from the Veteran.

2.  Provide the Veteran and his representative with a statement of the case with respect to the issue of entitlement to TDIU based on all his service-connected disabilities prior to December 14, 2010, and inform the Veteran of the requirements to perfect an appeal with respect to this new issue.  If the Veteran perfects an appeal with respect to this issue, ensure that all indicated development is completed before the case is returned to the Board for further appellate action.

3.  Provide the Veteran with all required notice in response to his claim of entitlement to a TDIU due solely to his service-connected PTSD and depressive disorder.  

4.  Undertake appropriate development to obtain any outstanding records pertinent to the issues on appeal.

5.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the current nature and severity of his PTSD and depressive disorder and their effects on his employability.  The claims files and any pertinent evidence in Virtual VA and the VBMS that is not contained in the claims files must be made available to and reviewed by the examiner. 

Ensure that the examiner provides all information required for rating purposes and opinions concerning the impact of the service-connected PTSD and depressive disorder on the Veteran's employability, to include whether the PTSD and depressive disorder are sufficient by themselves to render him unemployable.  

The rationale for all opinions expressed must also be provided.

6.  Arrange for the Veteran to be scheduled for a VA examination or examinations to determine the current nature and severity of his diabetes mellitus with neuropathy, retinopathy, and impotence and the impact of those disabilities and the Veteran's employability.  The claims files and any pertinent evidence in Virtual VA and the VBMS that is not contained in the claims files must be made available to and reviewed by the examiner. 

Ensure that the examiner provides all information required for rating purposes and opinions concerning the impact of the service-connected diabetes mellitus, neuropathy of the lower extremities, diabetic retinopathy, and impotence on the Veteran's employability.  The examiner should also be asked to address, retrospectively, the impact of the diabetes mellitus, peripheral neuropathy of the lower extremities, diabetic retinopathy, and impotence on employability for the period prior to December 14, 2010.  

The rationale for all opinions expressed must also be provided.

7.  Undertake any other indicated development.

8.  Then, the issues on appeal should be readjudicated.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide the Veteran and his representative a supplemental statement of the case and the requisite opportunity to respond.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).


	                                                              (CONTINUED ON NEXT PAGE)

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


